were material to the disposition of the motion and included specific
                citations to the complaint and to exhibits attached to the motion. NRCP
                56(c). Although appellant opposed the summary judgment motion, as
                explained below, the district court properly concluded that she failed to
                demonstrate specific facts showing a genuine issue for trial. NRCP 56(e).
                            First, although appellant alleged that respondent qualified as
                a debt collector under the Federal Debt Collection Practice Act (FDCPA)
                15 U.S.C. § 1692 (2012) et seq., and NRS 649.370 (stating that violations of
                FDCPA are violations of Nevada law and give rise to independent state
                claims), the FDCPA excludes the servicing of mortgages. See 15 U.S.C. §
                1692a(6); Perry v. Stewart Title Co., 756 F.2d 1197, 1208 (5th Cir. 1985).
                Additionally, respondent demonstrated that it was the successor holder of
                the promissory note based on its possession of the endorsed-in-blank note
                and its agreements with the beneficiary of the deed of trust.   See Edelstein
                v. Bank of N.Y. Mellon,   128 Nev. , 286 P.3d 249, 258, 260 (2012).
                Thus, as the note holder, respondent was collecting its own debt and
                servicing its own mortgage note, and the district court properly entered
                summary judgment. See Perry, 756 F.2d at 1208 (holding that the FDCPA
                defines a debt collector as a party collecting debts owed to another, which
                does not include a party attempting to collect an obligation it owns).
                            Second, although appellant asserted that respondent engaged
                in unfair lending practices, as the successor holder of the note, respondent
                did not make a loan to appellant, and could not be held liable for unfair
                lending practices under NRS 598D.100(1)(b). Thus, the district court
                properly entered summary judgment on that cause of action.
                            Third, appellant's claim for quiet title was properly resolved
                on summary judgment, as severance of the note and deed of trust is not

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                fatal to the security interest created by the deed of trust.    See Edelstein,
                128 Nev. at , 286 P.3d at 260 (permitting severance and independent
                transfer of deeds of trusts and notes without impairing the ultimate
                enforceability of the instruments after reunification).
                            Finally, appellant's cause of action seeking a declaration that
                the notice of default was null and void was properly rejected as a matter of
                law. As noted in the order resolving appellant's related appeal arising
                from a district court order dismissing a petition for judicial review in a
                foreclosure mediation matter, respondent rescinded the underlying notice
                of default. See Brunson v. Aurora Loan Services, LLC,        Docket No. 56899
                (Order Vacating Judgment and Remanding, November 15, 2011).             Thus,
                this cause of action is moot and judgment against appellant was therefore
                proper. Accordingly, we affirm the district court's order.
                            It is so ORDERED.'




                                                             Hardesty


                                                             PC*4)1
                                                             Parraguirre




                      "We have considered appellant's other arguments on appeal and
                conclude that they lack merit, and thus, do not warrant reversal.



SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A
                cc:   Hon. Steven P. Elliott, District Judge
                      Terry J. Thomas
                      Houser & Allison, APC
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A